UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YVONNE FROST,
                                 Plaintiff,                              20-CV-0808 (CM)
                     -against-                                    ORDER OF DISMISSAL
 CVR ASSOCIATES, et al.,                                          UNDER 28 U.S.C. § 1651

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       On November 7, 2019, Plaintiff was barred from filing any new action in forma pauperis

(IFP) without first obtaining from the Court leave to file. See Frost v. City of New York (HRA),

ECF 1:19-CV-8936, 6 (S.D.N.Y. Nov. 7, 2019). Plaintiff files this new pro se case seeking to

proceed IFP. Because Plaintiff has not sought leave from the Court to file this action, the Court

dismisses this action without prejudice for Plaintiff’s failure to comply with the November 7,

2019 order. 1

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:     January 31, 2020
            New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




       1
           Plaintiff has consented to electronic service. (ECF No. 3.)
